This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 18-074 of ROBERT CAPTAIN LEITE of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 2012;
And the District IV Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.4(b) (failure to keep a client reasonably *282informed about the status of a matter and to promptly comply with reasonable requests for information), RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding representation), RPC 1.16(c) (failure to comply with applicable law requiring notice to or permission of a tribunal when terminating representation), RPC 1.16(d) (failure to take reasonably practicable steps to protect a client's interest upon termination of representati **461on), and Rule 1:20-20(a)(prohibited association with a disbarred attorney in connection with the practice of law;
And the parties having agreed that respondent's conduct violated RPC 1.4(b), RPC 1.4(c), RPC 1.16 (c), RPC 1.16(d), and Rule 1:20-20(a), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined to dismiss the Rule 1:20-20(a) violation because the stipulation charged no RPC violation to capture that unethical conduct;
And the Disciplinary Review Board having further determined that a reprimand is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. IV-2016-0017E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16 (e);
And good cause appearing;
It is ORDERED that ROBERT CAPTAIN LEITE of PHILADELPHIA, PENNSYLVANIA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.